      Case 2:20-cv-00526-KJM-DB Document 10-3 Filed 04/06/20 Page 1 of 5


 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 5 San Francisco, CA 94104
   Telephone: (415) 599-0210
 6 Facsimile: (415) 599-0210

 7 ATTORNEYS FOR PLAINTIFF
   B&G FOODS NORTH AMERICA, INC.
 8

 9

10                               UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFONRIA

12
                                                        Case No. 2:20-cv-00526-KJM-DB
13 B&G FOOD NORTH AMERICA, INC.,
                                                        DECLARATION OF DAVID H.
14                        Plaintiff,                    KWASNIEWSKI IN SUPPORT OF
                                                        PLAINTIFF B&G FOODS NORTH
15          v.                                          AMERICA INC.’S MOTION TO
                                                        TRANSFER VENUE TO THE
16 KIM EMBRY and NOAM GLICK, acting in the              NORTHERN DISTRICT OF
   purported public interest of the general public of   CALIFORNIA
17 the State of California,
                                                        Date:        May 15, 2020
18                        Defendants.                   Time:        10:00 a.m.
                                                        Judge:       Hon. Kimberly Mueller
19                                                      Courtroom:   3
20

21

22

23

24

25

26

27

28

                                                                  Case No. 2:20-cv-00526-KJM-DB
                                DECLARATION OF DAVID H. KWASNIEWSKI
       Case 2:20-cv-00526-KJM-DB Document 10-3 Filed 04/06/20 Page 2 of 5


 1          I, David H. Kwasniewski, declare:

 2          1.      I am licensed to practice before this Court and am an attorney at BraunHagey &

 3 Borden LLP, counsel for Plaintiff B&G Foods North America, Inc. in this action. If called as a

 4 witness, I could, and would, testify competently to the facts below.

 5          A.      The Parties’ and Their Counsel’s Presence in the Northern District of
                    California
 6
            2.      My firm’s main office is located at 351 California Street, 10th Floor, San Francisco,
 7
     California. The firm does not have any offices or employees in the Eastern District of California.
 8
            3.      After filing this lawsuit, Plaintiff’s process server located Defendant Kim Embry at
 9
     a San Francisco, California residential address. A true and correct copy of the Proof of Service on
10
     Defendant Embry is on file at Docket No. 8.
11
            4.      Defendant Noam Glick maintains offices in San Diego, California, where he was
12
     served with process in this action. A true and correct copy of the Proof of Service on Defendant
13
     Glick is on file at Docket No. 9.
14
            5.      Defendants are represented in this action by Nicholas & Tomasevic LLP, based in
15
     San Diego. Defendants’ filings in this case disclose that Defendants’ counsel is based in San
16
     Diego. (See Docket No. 6.)
17
            6.      Defendants Embry and Glick regularly file Proposition 65 lawsuits in California
18
     state courts located within the Northern District of California. Since January 1, 2019, Defendant
19
     Glick has filed at least sixteen (16) Proposition 65 lawsuits in Alameda County Superior Court with
20
     Nicholas & Tomasevic LLP appearing as co-counsel. These include the following actions, the
21
     caption pages of which are appended as Exhibit 1:
22
                    a. Environmental Health Advocates, Inc. v. Nothing Bundt Franchising, LLC, Case
23
                        No. RG20052139 (Alameda County Sup. Ct., Jan. 27, 2020)
24
                    b. Kim Embry v. Better Living Brands, LLC., et al., Case No. RG19046826
25
                        (Alameda County Sup. Ct., December 13, 2019)
26
                    c. Environmental Health Advocates, Inc., v. Lily's Sweets, LLC., Case No.
27
                        HG19048521 (Alameda County Sup. Ct., December 27, 2019)
28

                                                   1                Case No. 2:20-cv-00526-KJM-DB
                                  DECLARATION OF DAVID H. KWASNIEWSKI
     Case 2:20-cv-00526-KJM-DB Document 10-3 Filed 04/06/20 Page 3 of 5


 1             d. Kim Embry v. Sprouts, Case No. HG19044723 (Alameda County Sup. Ct.,

 2                November 25, 2019)

 3             e. Kim Embry v. Dick's Sporting Goods, Inc., et al., Case No. HG19044772

 4                (Alameda County Sup. Ct., November 26, 2019)

 5             f. Kim Embry v. Oh! Nuts, Inc., et al., Case No. RG20054271 (Alameda County

 6                Sup. Ct., February 13, 2020)

 7             g. Kim Embry v. It's Delish, Case No. RG19032426 (Alameda County Sup. Ct.,

 8                August 23, 2019)

 9             h. Kim Embry v. Lucerne Foods, Inc., Case No. HG19030680 (Alameda County

10                Sup. Ct., August 9, 2019)

11             i. Kim Embry v. B&G Foods North American, Inc., et al., Case No. RG20057491

12                (Alameda County Sup. Ct., March 6, 2020)

13             j. Kim Embry v. Original Gourmet Food Company, LLC, Case No. HG19032455

14                (Alameda County Sup. Ct., August 23, 2019)

15             k. Kim Embry v. Divan Lounge DBA Mina Lounge, Case No. RG19010129

16                (Alameda County Sup. Ct., March 8, 2019)

17             l. Kim Embry v. Walmart Stores, Inc., Case No. RG19035610 (Alameda County

18                Sup. Ct., September 18, 2019)

19             m. Kim Embry v. Living Room Lounge, Case No. HG19010137 (Alameda County

20                Sup. Ct., March 8, 2019)

21             n. Kim Embry v. Prym, Case No. HG19032760 (Alameda County Sup. Ct., August

22                27, 2019)

23             o. Kim Embry v. The Wonderful Company, LLC., Case No. RG19012133 (Alameda

24                County Sup. Ct., May 1, 2019)

25             p. Kim Embry v. A. Loacker USA, Inc., Case No. RG19001295 (Alameda County

26                Sup. Ct., January 4, 2019)

27

28

                                            2                Case No. 2:20-cv-00526-KJM-DB
                           DECLARATION OF DAVID H. KWASNIEWSKI
       Case 2:20-cv-00526-KJM-DB Document 10-3 Filed 04/06/20 Page 4 of 5


            B.      The Ease of Travel to and from the Northern District of California for Parties
 1                  and Counsel
 2          7.      It is significantly easier to access the Northern District of California from B&G

 3 Foods’s headquarters in Parsippany, New Jersey as compared to this District. Attached as Exhibit

 4 2 is a true and correct copy of a screenshot from Google Flights showing that there are no daily

 5 direct flights from Newark, New Jersey to Sacramento.

 6          8.      By contrast, there are 15+ direct flights between Newark and San Francisco,

 7 Oakland, and San Jose, the three major airports within the Northern District, as demonstrated by

 8 the Google Flights screenshot attached as Exhibit 3.

 9          9.      Likewise, there are significantly more flights between San Diego and the Northern

10 District of California than this District. Attached as Exhibit 4 is a screenshot from Google Flights

11 demonstrating that there are 50+ daily direct flights between San Diego and San Francisco,

12 Oakland, and San Jose.

13          10.     By contrast, there are just 15 direct flights between San Diego and Sacramento, as

14 demonstrated by the Google Flights screenshot appended as Exhibit 5.

15          C.      The Difference in Docket Congestion Between the Northern District of
                    California and this District
16
            11.     As of December 31, 2019, the Judicial Caseload Profile for the Eastern District
17
     court showed that there were 1,234 pending cases per judgeship. Attached as Exhibit 6 is a true
18
     and correct copy of the Judicial Caseload Profile for the Eastern District of California.
19
            12.     In the Northern District, as of December 31, 2019, there were 854 pending cases per
20
     judgeship. Attached as Exhibit 7 is a true and correct copy of the Judicial Caseload Profile for the
21
     Northern District of California.
22
            D.      Plaintiff’s Meet and Confer Efforts
23
            13.     Prior to bringing this motion, my firm sought to meet and confer with Defendants
24
     and their counsel. On March 13, 2020, we convened a telephonic meet-and-confer call with
25
     Defendants’ counsel. Defendant Glick was also present on the call.
26

27

28

                                                   3                Case No. 2:20-cv-00526-KJM-DB
                                  DECLARATION OF DAVID H. KWASNIEWSKI
      Case 2:20-cv-00526-KJM-DB Document 10-3 Filed 04/06/20 Page 5 of 5


 1          14.    On the call, we explained that Plaintiff intended to file a motion to transfer venue to

 2 the Northern District of California, explained the reasons for this motion, and asked Defendants to

 3 stipulate to such relief. Defendants categorically refused.

 4          I declare under penalty of perjury under the laws of the State of California that the

 5 foregoing is true and correct to the best of my knowledge, information, and belief.

 6

 7
     Dated: April 6, 2020                           By: ___________________________
 8                                                        David H. Kwasniewski

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4                Case No. 2:20-cv-00526-KJM-DB
                                 DECLARATION OF DAVID H. KWASNIEWSKI
